Exhibit 10.87

AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of December 6,
2006, by and between Perry Ellis International, Inc., a Florida corporation, for
itself and its designee, (the “Buyer”) and Parlux Fragrances, Inc., a Delaware
corporation (the “Seller” and together with Buyer, the “Parties”).

RECITALS

 

A. On March 14, 1983, Buyer entered into that certain license agreement (as
amended, the “License Agreement”) with Parfums Stern-PE, Inc., pursuant to which
Buyer granted to Parfums Stern-PE, Inc. the sole and exclusive license and
authorization during the term of the License Agreement to use the Licensed Marks
in the Territory upon, and in connection with and/or in relation to Licensed
Products made by or for Licensee, including without limitation, the right to the
sole and exclusive manufacture and distribution of Licensed Products in the
Territory.

 

B. Seller is the successor-in-interest to Sanofi Beaute, Inc., which was the
successor-in-interest to Parfums Stern-PE, Inc., under the License Agreement,
and accordingly, Seller now has the sole and exclusive license and authorization
during the term of the License Agreement to use the Licensed Marks in the
Territory upon, and in connection with and/or in relation to Licensed Products
made by or for Licensee, including without limitation, the right to the sole and
exclusive manufacture and distribution of Licensed Products in the Territory.

 

C. Seller wishes to relinquish all Seller’s rights, title and interest to and
under the License Agreement, relating to and in connection with Licensed
Product, and assign and transfer to Buyer all inventory of Licensed Products
held by Seller, and Buyer wishes to acquire such rights, title and interest on
the terms and conditions specified in detail below.

 

D. Capitalized terms used herein but not defined shall have the meaning ascribed
to such terms in the License Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Sale and Purchase of Assets. Upon execution of this Agreement, Seller shall
sell, assign, transfer, convey and deliver to Buyer, or cause to be sold,
assigned, transferred, conveyed and delivered to Buyer, and Buyer shall
purchase, acquire and accept from Seller all of Seller’s right, title and
interest in (i) all non-fulfilled sales orders relating to, or in connection
with, Licensed Product (the “Sales Orders”), (ii) all non-fulfilled purchase
orders relating to, or in connection with, Licensed Product (the “Purchase
Orders”) (iii) all inventory and promotional supplies of Licensed Products ( the
“Inventory”) , (iv) all formula rights, patents, domain names and molds relating
to, or used in connection with, Licensed Product (the “Intangibles”), (v) all
Seller’s archives, artwork, promotional supplies, and development and design
work relating to, or in connection with Licensed Product (the “Designs”), and
(vi) the Licensed Marks (all rights, title and interest in (i) Sales Orders,
(ii) Purchase Orders, (iii) all Inventory of Licensed Products,
(iv) Intangibles, (v) the Designs, (vi) and the Licensed Marks are hereinafter
collectively referred to as the “Assets”).

2. Initial Payment. In consideration for the Assets, simultaneously with the
execution of this Agreement, Buyer shall pay, in immediately available funds,
(i) $42 million to Seller to an account designated by Seller, for Assets other
than the Assets consisting of the Inventory of Licensed Products, and (ii) $18
million to Seller to an account designated by Seller as partial payment for
Inventory of Licensed Products; [provided, however, in the event that all liens
on the Assets, including those liens in favor of GMAC (as defined below) have
not been released and those certain collateral access agreements between Seller
and, each of, GMAC, Gredel Properties, LLC and Port 95-2, Ltd. have not been
received on the Effective Date, such $18 million payment shall not be payable
until Buyer receives satisfactory evidence that all such liens have been
released and the collateral access agreements have been executed and delivered
to the satisfaction of Buyer]. The Parties shall execute and deliver, on the
date hereof, a bill of sale and such other documents reasonably requested in
connection with the sale of the Inventory of Licensed Products to Buyer. Any
remaining amounts will be paid as set forth in Paragraph 4 (c) and (d) of this
Agreement. There will be no royalties due or payable by Seller to Buyer in
connection with the sales of Assets to Buyer.

 

- 2 -



--------------------------------------------------------------------------------

3. Termination of Rights under the License Agreement. Pursuant to Section 17(a)
of the License Agreement, the Parties mutually agree that all rights of Seller
under the License Agreement are hereby terminated effective immediately upon
execution of this Agreement and receipt by Seller of the monies referred to in
Paragraph 2 (i) and (ii) of this Agreement. From and after the date hereof (the
“Effective Date”), other than continuing as Buyer’s agent for the manufacture,
sale and distribution of the Inventory of Licensed Products as set forth in
Paragraph 4 of this Agreement, Seller shall have no further use of, or any other
rights to, Licensed Products or the Licensed Marks or any mark confusingly
similar thereto and shall immediately cease and terminate any such use and take
all such actions as are necessary or appropriate to terminate any and all of
such rights.

4. Delivery of Inventory and Agency.

(a) At the conclusion of business on December 5, 2006, Seller shall close its
books with regard to the Inventory of Licensed Products and shall not sell or
dispose of Licensed Products other than as set forth herein. On the Effective
Date, Seller shall provide Buyer a report that includes and details, as of the
Effective Date, (i) the Inventory, (ii) Sales Orders and (iii) Purchase Orders,
all of which relate to Licensed Products. Buyer and Seller acknowledge and agree
that, from the Effective Date, (i) Buyer shall be entitled to receive all
proceeds from, and relating to, the sales of Licensed Products sold or disposed
of by Seller (ii) all Inventory of Licensed Product is owned solely and
exclusively by Buyer, any and all sales of the Inventory of Licensed Product are
made directly by Buyer to the buyers of such Inventory and title to such
Inventory never passes to Seller, (iii) Buyer shall be vested with good and
marketable title to the Assets free and clear of any encumbrances, claims and
indebtedness, except for the lien of GMAC, Commercial Credit LLC (“GMACCC
LIEN”), which shall be released on the Effective Date as set forth in that
Letter Agreement (the “GMACCC LETTER”) dated on or about the date hereof, among
Seller, Buyer and GMACCC (Exhibit J), and (iv) neither title to the

 

- 3 -



--------------------------------------------------------------------------------

Assets nor any other interest therein shall vest in or revert to Seller at any
time, or for any reason, whatsoever. Within fifteen (15) days of the Effective
Date, Seller shall deliver all Designs to Buyer. Buyer shall give Seller at
least five (5) business days advance written notice of the date selected as the
Inventory Transfer Date.

(b) From the Effective Date through a date to be determined by Buyer, which date
shall be no later than December 31, 2006 (the “Inventory Transfer Date” and such
period, the “Transition Period”), Seller shall act as Buyer’s agent for the
manufacturing, receipt, packaging, shipping and order processing for Licensed
Products, and in such capacity as agent, continue to manage and dispose of stock
and the Inventory on normal business terms consistent with past practice until
the Inventory Transfer Date. Seller shall send invoices to buyers of the
Inventory of Licensed Products in the name of Buyer and such invoices shall
(i) only bill for and include Licensed Product and (ii) instruct that all
payments for such Licensed Product be paid directly to the account of Buyer at
Supreme International, P.O. Box 277017, Atlanta, GA 303840-7017. During the
Transition Period, Seller shall consult with Buyer regarding and in connection
with (i) all sales of Licensed Products and shall obtain prior approval from
Buyer before fulfilling any orders for Licensed Products not included in the
Sales Orders in effect on the Effective Date, and (ii) the manufacturing of
Licensed Products and shall obtain prior approval from Buyer before placing any
orders relating to the manufacture of Licensed Products. In addition, Seller
shall prepare and deliver to Buyer daily reports regarding the Inventory,
purchase orders, sales orders, packaging, sales and shipping, and such other
information reasonably requested by Buyer, in connection with Licensed Product.
During the Transition Period, Seller shall (i) permit Buyer to have access to
all locations where the Inventory of Licensed Products resides for any reason
deemed necessary by Buyer including, but not limited to, to conduct a physical
audit of the Inventory, (ii) facilitate Buyer’s access to all third parties that
hold the Inventory and (iii) assist in transitioning inventory from suppliers,
distributors and fragrance houses to Buyer. For the avoidance of doubt, during
the Transition Period, Seller shall not have the right to

 

- 4 -



--------------------------------------------------------------------------------

dispose of any stock or inventory of Licensed Products to any person other than
in its agency capacity as set forth above and Buyer does not consign such stock
or inventory to Seller for any period, or for any purpose, whatsoever.

(c) On the Inventory Transfer Date, Seller shall (a) perform a physical count of
the Inventory of Licensed Products at all locations where the value of such
Licensed Products exceeds $50,000; provided, however, if the total cumulative
value of such Inventory of Licensed Products at locations where a physical count
is not performed exceeds $300,000 then the Seller shall perform a physical count
of the Inventory of Licensed Products at all locations where the value of such
Licensed Products exceeds $10,000 and (b) provide Buyer with a final report (the
“Inventory Report”) setting forth (i) the physical count of finished Licensed
Products as of the Effective Date, including Licensed Products at those
locations where physical counts were not performed, (ii) finished product in
transit as of the Effective Date, (iii) finished Licensed Products sold during
the Transition Period, (iv) all finished Licensed Products received by Seller
during the Transition Period, (v) physical count of raw materials and components
in production or in transit with respect to Licensed Product as of the Effective
Date, (vi) raw materials and components in production or in transit with respect
to Licensed Product that are utilized during the Transition Period, and
(vii) raw materials and components in production or in transit with respect to
Licensed Product received by Seller during the Transition Period. After the
delivery of the Inventory Report and on the Inventory Transfer Date, Seller
shall, unless otherwise directed by Buyer, deliver to Buyer at Buyer’s sole
expense using a trucking company designated by Buyer, at a location designated
by Buyer, all inventory of Licensed Products (the “Inventory Transfer”). Buyer
shall have the authority and right to physically audit the inventory of Licensed
Product prior to the authorization of the Inventory Transfer. Within thirty
(30) days of the Inventory Transfer, the following amounts shall be paid: (i) $3
million in the event the Inventory True-Up Price defined below is $21 million or
greater, less any final royalty payment due Buyer from Seller for the period of
October 1, 2006 through the Effective Date, or (ii) in the event the Inventory
True-Up Price is between $18 and $21 million, an amount calculated as the
Inventory True-Up Price of the Inventory less $18 million, less any final
royalty payment due

 

- 5 -



--------------------------------------------------------------------------------

Buyer from Seller for the period of October 1, 2006 through the Effective Date;
provided, however, to the extent that the Inventory True-Up Price is less than
$18 million, Seller shall pay in immediately available funds, an amount
calculated as $18 million less the Inventory True-Up Price.

(d) No later than the twentieth (20th) day following the Inventory Transfer Date
(the “Inventory Review Date”), Buyer shall prepare and deliver to Seller a
report (the “Inventory True-up Report”) setting forth Buyer’s calculation of the
dollar value of all raw materials and components in production or in transit
with respect to Licensed Product and the Inventory (the “Inventory True-Up
Price”). The calculation shall include for the benefit of Buyer a reduction for
damaged merchandise which shall be separately itemized. If the Inventory True-up
Report reflects that any amount is owed Seller pursuant to 4(c) above, Buyer
shall within 10 days pay such amount to Seller. Seller shall have three
(3) business days to dispute any amounts on the Inventory True-up Report;
provided, however, that Seller shall notify Buyer of the amount in dispute, and
provide an explanation of why the amount is in dispute. In the event of such a
dispute, the Parties shall attempt to reconcile their differences within five
(5) business days of Buyer’s receipt of notification of dispute, and any
resolution by them as to any disputed amounts shall be final and binding on the
Parties.

5. Transition of License Agreement. Seller shall cooperate with Buyer in
transitioning, to Buyer or its designee, (i) Licensed Products, (ii) the
Licensed Marks, (iii) the Intangibles, and (iv) the distributor agreements,
written and oral, listed on Exhibit A hereof. Without limiting the foregoing,
Seller shall (i) provide all financial information relating to the License
Agreement and Licensed Products, (ii) within 60 days of the Effective Date,
assist Buyer to the extent possible, in order that Buyer may at it sole cost,
obtain audited financials statements with regard to Buyer’s portion of Seller’s
business as of and for the three years ended March 31, 2004, 2005 and 2006, and
as of and for the 6 months ended September 30, 2006, (iii) assist Buyer in
obtaining from third parties information relating to Licensed Products, the
License Agreement and Intangibles, including facilitating and obtaining such

 

- 6 -



--------------------------------------------------------------------------------

information from distributors, buyers and fragrance houses, (iv) respond to
reasonable inquiries and requests for information regarding the manufacture,
production and distribution of Licensed Products, and (v) together with Buyer,
notify all manufacturers, vendors, suppliers, and distributors listed on
Exhibits A and B hereof of Buyer’s acquisition of all rights, title and interest
in the Assets.

6. Indemnification.

(a) Seller’s Indemnity. Seller shall be financially responsible for and shall
defend, indemnify and hold Buyer harmless from the following claims (the
“Seller’s Indemnifiable Claims”): (i) all returned Licensed Products received by
Seller prior to March 31, 2007 which were sold and delivered by Seller prior to
the Effective Date, (ii) chargeback claims and related administrative service
fees for Licensed Products sold by Seller prior to the Effective Date,
(iii) customer, supplier, vendor and manufacturer claims that arose prior to the
Effective Date and received no later than one (1) year from the Effective Date,
(iv) claims received within one (1) year of the Effective Date for
indemnification under Section 14 of the License Agreement arising out of alleged
defects in Licensed Products sold by Seller or its distributors, (v) claims by
third parties relating to the execution of this Agreement and the transactions
contemplated hereby, and (vi) claims and liabilities arising from Seller’s
actions prior to the Effective Date under or in respect of the Assigned
Agreements defined below regardless of when such claims and liabilities accrue.
Buyer shall afford Seller the opportuntity to defend at Seller’s cost, all such
claims, with counsel reasonably acceptable to Buyer, and will not settle or
conmprise any such claims without Seller’s prior written consent, which consent
will not be unreasonably withheld. Seller shall pay all Seller’s Indemnifiable
Claims promptly upon the receipt of a written invoice for the same and shall pay
all costs and expenses, including, without limitation, reasonable attorney’s
fees, arising from or related to the defense of any Seller’s Indemnifiable
Claim.

(b) Buyer’s Indemnity. Buyer shall be financially responsible for and shall
defend, indemnify and hold Seller harmless from the following claims (“Buyers
Indemnifiable Claims”): (i) claims relating to Seller’s actions as Buyer’s agent
during the Transition Period; provided, however, Seller shall not be indemnified
for claims resulting from (a) Seller’s actions that are not specifically

 

- 7 -



--------------------------------------------------------------------------------

permitted under the terms of this Agreement or taken at the direction of an
authorized officer of Buyer, and (b) claims arising from Sellers gross
negligence, willful misconduct or bad faith; (ii) any claims relating to defects
in Licensed Products arising after the Effective Date, and (iii) any claims
relating to the infringement of the Licensed Marks arising from Seller’s
authorized use of the Licensed Marks pursuant to the License Agreements.

7. Agreements. Upon execution of this Agreement, Buyer shall assume only those
written and oral agreements listed on Exhibit C hereof that are used by Seller
in connection with the manufacture, storage, distribution, design and
development of Licensed Products (the “Assigned Agreements”), and agrees to pay,
perform and discharge all liabilities accruing after the Effective Date and
shall defend, indemnify and hold Seller harmless in regard to such liabilities
which arise after the Effective Date. The Parties acknowledge that the Seller
shall not assign and Buyer shall not assume Seller’s trade payables and
receivable in existence as of the Effective Date relating to the Licensed
Products and Inventory unless specifically identified on Exhibit C. Seller shall
use its best efforts to assign the Assigned Agreements to Buyer. For the
avoidance of doubt, other than the agreements specifically listed on Exhibit C
hereof, Buyer shall not and does not assume, agree to pay, perform or discharge
or otherwise have any responsibility for or any liability arising from, under or
relating to any agreement, written or oral, used by Seller in connection with
the manufacture, storage, distribution, design and development of Licensed
Products.

8. Formulas, Patents, Domain Names and Molds. Upon execution of this Agreement,
Seller shall assign to Buyer all Intangibles listed on Exhibit D hereof and
shall take all steps necessary to facilitate the assignment of the Intangibles,
including obtaining any necessary third party approvals, consents or
assignments.

9. Future Sale of Assets. In the event Buyer, within six (6) months of the
Effective Date, sells any or all of the Assets, other than the Inventory of
Licensed Products, to a non-affiliate entity for consideration in excess of $42
million (the “Excess Consideration”), Buyer shall pay to Seller 50% of such
Excess Consideration said payment to be paid within fifteen (15) days of the
closing of such

 

- 8 -



--------------------------------------------------------------------------------

transaction. For the avoidance of doubt, for the purposes of this Paragraph 9, a
sale of any or all of the Assets shall not include the license of the Licensed
Marks by Buyer.

10. Mutual Release. Simultaneous with the execution of this Agreement, the
parties shall execute mutual general release in the form annexed hereto as
Exhibit I which shall become effective on the Effective Date. Said releases
shall release any and all claims, counterclaims, remedies, causes of action,
defenses, liens, judgments and interests of any kind or nature whatsoever,
including attorneys’ fees and costs, whether known or unknown, asserted or yet
to be asserted, arising out of or related to the License Agreement against the
Parties, their officers, directors, employees, agents, affiliates; provided,
however, the release shall not affect any claim by one party against the other
(i) arising from, under or relating to this Agreement (including indemnification
for any costs or losses incurred in connection with any litigation or claims
arising from or relating to this Agreement), and (ii) under Section 14 of the
License Agreement arising out of alleged defects in Licensed Products sold by
Seller or its distributors. The mutual release shall not release Seller from
claims arising under the License Agreement for any final royalty payment due
Buyer from Seller for the period October 1, 2006 through the Effective Date.

11. Representations and Warranties. Each of the Parties represents, covenants,
warrants and agrees that, as of the Effective Date, (i) it has all requisite
corporate, partnership, or limited liability company power and authority to
enter into this Agreement and to carry out the transactions contemplated hereby,
and to perform its obligations hereunder (ii) it is duly organized, validly
existing and in good standing under the laws of its state of organization and it
has the requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder, and (iii) the execution and delivery of
this Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate, partnership or limited liability company
action on its part and each party shall deliver to the other simultaneous with
the execution of this Agreement, written confirmation of such authority,

 

- 9 -



--------------------------------------------------------------------------------

Seller represents, covenants and warrants that, to the best of its knowledge and
belief, as of the Effective Date, (i) Exhibit B hereof lists all written and
oral agreements to which Seller is a party in connection with the manufacture,
storage, distribution, design and development of Licensed Products, (ii) Exhibit
A hereof lists all distributor agreements, oral and written, (iii) Exhibit D
hereof lists all Intangibles held or used by Seller or any third party relating
to, or in connection with, Licensed Products and all such Intangibles shall be
assigned to Buyer, (iv) other than as set forth on Exhibit E hereof, Seller has
not assigned, transferred or subleased any of its rights, title and interest to
and under the License Agreement to any third party, (v) Exhibit F hereof lists
all fragrance houses, liner suppliers, label suppliers, bottle suppliers, pump
suppliers, canister suppliers, packaging companies and shipping companies, and
all other companies, used by Seller in connection with the manufacture and
distribution of Licensed Products, (v) Exhibit G hereof sets forth any and all
indebtedness owed, by Seller, to any third party relating to, or in connection
with, Licensed Product except for payables incurred in the ordinary course of
business, (vi) Exhibit H hereof is a true and correct copy of the legal opinion
provided to Seller and being relied upon by Buyer and Seller opining that Seller
does not need shareholder approval to execute this Agreement, (vii) all Licensed
Product received by Buyer pursuant to the Inventory Transfer shall have a shelf
life of at least three (3) years from the Inventory Transfer Date as long as
such items are stored in a manner similar to those used by Seller, (vii) all
Assets are transferred to Buyer with good and marketable title, unencumbered,
and free and clear of any and all liens except for the GMACCC Lien which shall
to be released as set forth in the GMACCC Letter.

12. Legal Proceedings. Notwithstanding Section 23 of the License Agreement, any
dispute arising out of, in connection with, or relating to the implementation of
this Agreement or the License Agreement shall not be submitted to arbitration.
Each Party irrevocably consents to the jurisdiction of the courts of the State
of Florida and of the United States District Court for the Southern District of
Florida in any action arising out of, in connection with, or relating to the
implementation of this Agreement or the License Agreement.

 

- 10 -



--------------------------------------------------------------------------------

13. Miscellaneous. This Agreement represents the entire agreement between the
Parties with respect to the matters addressed herein and supersedes all prior
negotiations, representations, or agreements between the Parties, whether oral
or written, on the subject hereof. This Agreement shall be binding on all
successors, administrators, executors, representatives and assigns of each of
the Parties. This Agreement may not be amended, modified, altered or rescinded
except upon a written instrument designated as an amendment to this Agreement
and executed by the Parties.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall, collectively and separately, constitute one and the same
agreement.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of laws of another jurisdiction.

16. Specific Performance. The Parties recognize and affirm that in the event of
breach by either Party of any of the provisions of this Agreement, money damages
would be inadequate and no adequate remedy at law would exist. Accordingly, the
Parties agree that each Party shall have the right, in addition to any other
rights and remedies existing in its favor, to enforce its rights and the
obligations of the other Party under this Agreement not only by an action or
actions for damages, but also by an action or actions for specific performance,
injunction and/or other equitable relief in order to enforce or prevent any
violations of the provisions of this Agreement.

17. Further Assurances. At and after the Effective Date, from time to time, at
Buyer’s request, Seller shall execute and deliver such other instruments and
take such other actions as Buyer may reasonably request to more effectively put
Buyer in possession and control of all or any part of the Assets. Seller shall
cooperate with Buyer to deliver such bills of sale, endorsements, assignments
and other good and sufficient instruments of conveyance and transfer (including
assignments of any intellectual property in recordable form), in form and
substance reasonably satisfactory to Buyer and its counsel, as are commercially
reasonable under the circumstances, to vest in Buyer good and valid title to the
Assets free and clear of any encumbrances.

 

- 11 -



--------------------------------------------------------------------------------

18. No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties hereto and their respective
successors and permitted assigns. Notwithstanding the foregoing sentence or any
other provision of this Agreement to the contrary, Seller hereby authorizes and
consents to Buyer and any assignee of its rights hereunder, collaterally
assigning to any working capital lender of Buyer or any of its affiliates, all
right, title and interest in connection with the inventory of Licensed Products
or with respect to this Agreement or any of the other agreements, documents, and
instruments executed and/or delivered in connection herewith, and agrees to
execute and deliver in favor of such working capital lender such acknowledgement
and consent to Collateral Assignment of Acquisition Agreements as such working
capital lender may require.

19. Assign; Buyer Designee. Buyer shall have the right to assign any and all of
its rights under this Agreement to one or more of its subsidiaries or
affiliates. Buyer may appoint a subsidiary or affiliate, as its designee, to
perform any obligations of Buyer hereunder and to receive the benefit of the
performance by Seller of any of its obligations hereunder. Seller shall not have
the right to assign its rights under this Agreement.

20. Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

  If to Seller:   Parlux Fragrances, Inc.   3725 S.W. 30th Avenue   Fort
Lauderdale, Florida 33312   Attn: Frank A. Buttacavoli

 

- 12 -



--------------------------------------------------------------------------------

 

Copy: Mitchell R. Schrage, Esq.

Kasowitz, Benson, Torres & Friedman

1633 Broadway

New York, NY 10022

  If to Buyer:   Perry Ellis International, Inc.   3000 N.W. 107th Avenue  
Miami, Florida 33172   Attn:   George Feldenkreis     Cory Shade, Esq.

Either Party may also send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties hereto notice in the manner herein set forth.

21. Brokerages Fees; Certain Expenses.

(a) Brokerage Fees. The Parties agree that the only business broker/finder with
which either has dealt in regard to the subject tranaction is GLMAC and Lucien
Lallouz (collectively, the “Broker”) and Seller shall compensate such entity
pursuant to a separate written agreeement.

Seller agrees to indemnify and to hold Buyer harmless from, any claim or
liability for any fee, commission, compensation or other payment by any broker,
finder or similar agent who claims to have been, or who was in fact, engaged by
or on behalf of Seller in connection with the transactions contemplated by this
Agreement. Buyer agrees to indemnify and to hold Seller harmless from, any claim
or liability for any fee, commission, compensation or other payment by any
broker, finder or similar agent, other than Broker, who claims to have been, or
who was in fact, engaged by or on behalf of Buyer in connection with the
transactions contemplated by this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

(b) Certain Expenses. Except as otherwise provided in this Agreement and
regardless of whether the transactions contemplated by this Agreement are
consummated, each Party agrees to pay all expenses, fees and costs (including,
without limitation, legal, accounting and consulting expenses) incurred by it in
connection with the transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

PARLUX FRAGRANCES, INC.

 

By:   Frank A. Buttacavoli Its:   Executive V.P./COO/CFO PERRY ELLIS
INTERNATIONAL, INC.

 

By:   George Feldenkreis Its:   Chief Executive Officer

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF DISTRIBUTOR AGREEMENTS

See Exhibit A attached hereto

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT B

ORAL AND WRITTEN AGREEMENTS WITH MANUFACTURERS, VENDORS, AND SUPPLIERS

No oral or written agreements other than those included under Exhibit C

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNED AGREEMENTS

See Exhibit C attached hereto

 

- 18 -



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF ALL FORMULAS, PATENTS, DOMAIN NAMES OR MOLDS

See Exhibit D attached hereto

 

- 19 -



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNED, TRANSFERRED OR SUBLEASED RIGHTS, TITLE AND INTEREST

Seller has not assigned, transferred or subleased any of its rights, title and
interest to and under the License Agreement to any third party.

 

- 20 -



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF ALL FRAGRANCE HOUSES, SUPPLIERS, MANUFACTURERS, PACKAGERS AND SHIPPERS

See Exhibit F attached hereto

 

- 21 -



--------------------------------------------------------------------------------

EXHIBIT G

ANY AND ALL INDEBTEDNESS

None except for GMACCC Lien which will be release as of the Effective Date.

 

- 22 -



--------------------------------------------------------------------------------

EXHIBIT H

LEGAL OPINION

See Exhibit H attached hereto

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT I

MUTUAL GENERAL RELEASES

See Exhibit I attached hereto

 

- 24 -



--------------------------------------------------------------------------------

EXHIBIT J

GMACCC LETTER

See Exhibit J attached hereto

 

- 25 -